 



Exhibit 10.D
JOHNSON CONTROLS, INC.
DEFERRED COMPENSATION PLAN FOR CERTAIN DIRECTORS
ARTICLE 1.
PURPOSE AND DURATION
     Section 1.1. Purpose. The purpose of the Johnson Controls, Inc. Deferred
Compensation Plan for Certain Directors (the “Plan”) is to advance the Company’s
growth and success, and to advance the interests of its shareholders, by
attracting and retaining well-qualified directors upon whose judgment the
Company is largely dependent for the successful conduct of its operations.
     Section 1.2. Duration. The Plan was originally effective on September 25,
1991. The Plan was most recently amended and restated effective January 1, 2005.
The Plan shall remain in effect until terminated pursuant to the provisions of
Article 9.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
     Section 2.1. Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:
     (a) “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
     (b) “Act” means the Securities Act of 1933, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.
     (c) “Administrator” means the Employee Benefits Policy Committee of the
Company.
     (d) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c).
     (e) “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 6.5.
     (f) “Board” means the Board of Directors of the Company.
     (g) “Change of Control” has the meaning ascribed to such term in
Section 8.2.

 



--------------------------------------------------------------------------------



 



     (h) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
     (i) “Committee” means the Corporate Governance Committee of the Board,
which shall consist of not less than two members of the Board, each of whom
shall be a non-employee director within the meaning of Rule 16b-3 of the
Exchange Act.
     (j) “Company” means Johnson Controls, Inc. and its successors as provided
in Section 9.9.
     (k) “Deferral” means the amount credited, in accordance with a
Participant’s election, to the Participant’s Account in lieu of the payment in
cash or Shares.
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
     (m) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price of a Share on the New York Stock
Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
     (n) “Inimical Conduct” means any act or omission that is inimical to the
best interests of the Company or any Affiliate or other, as determined by the
Committee in its sole discretion, including but not limited to: (1) divulging at
any time any confidential information, technical or otherwise, obtained by a
Participant in his capacity as a director, (2) taking any steps or doing
anything which would damage or negatively reflect on the reputation of the
Company or any subsidiary, or (3) refusing to furnish such advisory or
consulting services as the Company may reasonably request and as the
Participant’s health may permit, provided that such services shall be rendered
as an independent contractor and not as an employee and that the Company shall
pay reasonable compensation for such services, as well as reimbursement for
expenses incurred in connection therewith.
     (o) “Investment Options” means the investment options offered under the
Johnson Controls Savings and Investment (401k) Plan (excluding the Company stock
fund) or any successor plan thereto, the Share Unit Account, and any other
alternatives made available by the Administrator, which shall be used for the
purpose of measuring hypothetical investment experience attributable to a
Participant’s Account.
     (p) “Outside Director” means a member of the Board who is not an officer or
employee of the Company or a subsidiary.
     (q) “Participant” means an Outside Director who has elected to make
Deferrals hereunder. Where the context so requires, a Participant also means a
former director entitled to a benefit hereunder.

2



--------------------------------------------------------------------------------



 



     (r) “Separation from Service” means the cessation of service as a Board
member, for any reason, provided the cessation of service is a good-faith and
complete termination of the relationship with the Company. If, at the time of
the cessation of service, the Participant anticipates a significant contractual
relationship with the Company as a consultant or becoming an employee, then such
cessation of service as a Board member does not constitute a good-faith and
complete termination of the relationship with the Company.
     (s) “Share” means a share of common stock of the Company.
     (t) “Share Unit Account” means the account described in Article 7, which is
deemed invested in Shares.
     (u) “Share Units” means the hypothetical Shares that are credited to the
Share Unit Accounts in accordance with Article 7.
     (v) “Unforeseeable Emergency” means a severe financial hardship of the
Participant, resulting from any of the following:
(1) an illness or accident of the Participant, his or her spouse or dependent
(as defined in Code Section 152(a));
(2) a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or
(3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator.
     (w) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.
     Section 2.2. Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
     Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

3



--------------------------------------------------------------------------------



 



ARTICLE 3.
PARTICIPATION
          Each Outside Director shall be eligible to become a Participant on the
date the individual is first elected to become an Outside Director.
ARTICLE 4.
DEFERRED COMPENSATION
     Section 4.1. Deferral Election. An Outside Director may elect, prior to the
beginning of each calendar year, to defer all or any part of his compensation as
a director which is paid by the Company (in cash or Shares) in the following
year. As of the first day of the calendar year for which the election is made,
the Participant’s deferral election shall be irrevocable except as provided in
Section 4.2. A Participant who fails to complete a new election for any calendar
year shall be deemed to have elected to continue his most recent election in
effect without change.
In the first year an Outside Director is elected to the Board, such individual
may elect, within the first thirty (30) days after being elected, to defer all
or any portion of his compensation as a director which is otherwise payable by
the Company for services provided after the first day of the calendar quarter
that follows the date of the election. The election in effect as of the last day
of the thirty (30) day election period shall be irrevocable for the remainder of
the Plan Year, except as provided in Section 4.2.
Any such compensation deferred pursuant to a valid election shall be credited by
the Company to the Participant’s Account at the time it would have otherwise
been paid to the Participant (whether in cash or Shares).
     Section 4.2. Cancellation of Deferral Elections. If a Participant receives
a distribution due to an Unforeseeable Emergency and requests cancellation of
his or her deferral election under Section 4.1, or if the Administrator
determines that such deferral election must be cancelled in order for the
Participant to receive a distribution due to an Unforeseeable Emergency, then
the Participant’s deferral election(s) shall be cancelled. A Participant whose
deferral election is cancelled pursuant to this Section 4.2 may make a new
deferral election under Sections 4.1 with respect to future fees, unless
otherwise prohibited by the Administrator.
     Section 4.3. Administration of Deferral Elections. All deferral elections
must be made in the form and manner and within such time periods as the
Administrator prescribes in order to be effective.
ARTICLE 5. HYPOTHETICAL INVESTMENT OPTIONS
     Section 5.1. Investment Election. Amounts credited to a Participant’s
Account shall reflect the investment experience of the Investment Options
selected by the Participant; provided that any deferral of Shares shall
automatically be deemed invested in the Share Unit Account. The Participant may
make an initial investment election at the time of enrollment in the Plan in
whole increments of one percent (1%). A Participant may also elect to reallocate
his or her Account, and may elect to allocate any future Deferrals, among the
various Investment Options

4



--------------------------------------------------------------------------------



 



in whole increments of one percent (1%) from time to time as prescribed by the
Administrator; provided that any deferral of Shares shall not be eligible for
re-allocation out of the Share Unit Account. Such investment elections shall
remain in effect until changed by the Participant. All investment elections
shall become effective as soon as practicable after receipt of such election by
the Administrator or its designee, and must be made in the form and manner and
within such time periods as the Administrator prescribes in order to be
effective. In the absence of an effective election, with respect to Participants
who make an initial deferral election on or after October 1, 2006, the
Participant’s Account shall be deemed invested in the default fund specified for
the Johnson Controls Inc. Savings and Investment (401k) Plan (or any successor
plan thereto). For Participants whose initial deferral election was made prior
to October 1, 2006, the default fund is the Share Unit Account.
          Deferrals will be deemed invested in an Investment Option as of the
date on which the Deferrals would have otherwise been paid to the Participant.
          On each Valuation Date, the Administrator or its designee shall credit
the deemed investment experience with respect to the selected Investment Options
to each Participant’s Account.
          Notwithstanding anything herein to the contrary, the Company retains
the right to allocate actual amounts hereunder without regard to a Participant’s
request.
     Section 5.2. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.3, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.2 to Participants who are not subject to Section 16 of the Exchange
Act.
     Section 5.3. Accounts are For Record Keeping Purposes Only. Plan Accounts
and the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company to
fund such benefits. In any event, the Company may, in its discretion, set aside
assets equal to part or all of such Account balances and invest such assets in
Company stock, life insurance or any other investment deemed appropriate. Any
such assets, including Company stock, shall be and remain the sole property of
the employer that set aside such assets, and a Participant shall have no
proprietary rights of any nature whatsoever with respect to such assets.
ARTICLE 6.
DISTRIBUTION
     Section 6.1. General. A Participant, at the time he makes an initial
Deferral election under the Plan, may elect the form of distribution with
respect to his Account. Such election

5



--------------------------------------------------------------------------------



 



shall be made in such form and manner as the Administrator may prescribe, and
shall be irrevocable The election shall specify whether distributions shall be
made in a single lump sum or from two (2) to ten (10) annual installments. In
the absence of a distribution election, payment shall be made in ten (10) annual
installments.
     Section 6.2. Time of Distribution.
     (a) Separation from Service. Upon a Participant’s Separation from Service
for any reason, the Participant, or his Beneficiary in the event of his death,
shall be entitled to payment of the amount accumulated in such Participant’s
Account.
     (b) Earlier Distribution. Notwithstanding the foregoing, a distribution may
be made prior to the date specified in subsection (a) as follows:
(1) If an amount deferred under this Plan is required to be included in income
under Code Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum as soon as practicable
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.
(2) If an amount under the Plan is required to be immediately distributed in a
lump sum under a domestic relations order within the meaning of Code
Section 414(p)(1)(B), it may be distributed according to the terms of such
order, provided the Participant holds the Administrator harmless with respect to
such distribution. The Plan shall not distribute amounts required to be
distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.
     Section 6.3. Manner of Distribution. The Participant’s Account shall be
paid in cash in the following manner:
     (a) Lump Sum. If payment is to be made in a lump sum, payment shall be made
in the first calendar quarter following the calendar quarter in which the
Participant’s Separation from Service occurs.
          The lump sum payment shall equal the balance of the Participant’s
Account as of the Valuation Date immediately preceding the distribution date.
     (b) Installments. If payment is to be made in annual installments, the
first annual payment shall be made in the first calendar quarter following the
calendar quarter in which the Participant’s Separation from Service occurs. The
amount of the first annual payment shall equal the value of 1/10th (or 1/9th,
1/8th, 1/7th, etc. depending on the number of installments elected) of the
balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date.

6



--------------------------------------------------------------------------------



 



          All subsequent annual payments shall be made in the first calendar
quarter of each subsequent calendar year, and shall be in an amount equal to the
value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the number of
installments elected) of the balance of the Participant’s Account as of the
Valuation Date immediately preceding the distribution date. The final annual
installment payment shall equal the then remaining balance of such Account as of
the Valuation Date preceding such final payment date.
          Notwithstanding the foregoing provisions, if the balance of a
Participant’s Account at any distribution date is less than fifty thousand
dollars ($50,000) during the payout period, the remaining balance shall be paid
in the form of a lump sum on (or as soon as practicable following) such
distribution date.
(c) Delay in Payment. Notwithstanding the foregoing, a distribution may be
delayed beyond the date it would have otherwise been paid under subsection
(a) or (b) in the following circumstances:
(1) If the distribution will violate the terms of a loan agreement or other
similar contract to which the Company or an Affiliate, as applicable, is a
party, and if any such violation will cause material harm to the Company or
Affiliate, the distribution shall be delayed until the first date that a
violation will not occur or the violation will not cause material harm to the
Company or an Affiliate.
(2) If the distribution will violate the terms of Section 16(b) of the Exchange
Act or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.
     Section 6.4. Forfeiture of Distributions. If a Participant engages in
Inimical Conduct prior to the distribution of the balance of his Account, the
remaining balance of such Account shall be forfeited as of the date the
Committee determines the Participant has engaged in Inimical Conduct. The
Committee may suspend payments (without liability for interest thereon) pending
its determination of whether the Participant has engaged in Inimical Conduct.
     Section 6.5. Distribution of Remaining Account Following Participant’s
Death.
     (a) Distribution. In the event of the Participant’s death prior to
receiving all payments due hereunder, the balance of the Participant’s Account
shall be paid to the Participant’s Beneficiary in a lump sum as soon as
practicable after the Participant’s death.
     (b) Designation of Beneficiary. Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant is alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary all of the distribution payable after

7



--------------------------------------------------------------------------------



 



the Participant’s death, and any distributions remaining upon the Beneficiary’s
death shall be made to the Beneficiary’s estate. If there is no valid
beneficiary designation in effect at the time of the Participant’s death, in the
event the Beneficiary does not survive the Participant, or in the event that the
beneficiary designation provides that the Beneficiary must be living at the time
of each distribution and such designated Beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the Beneficiary and
will be entitled to receive payment. If a Participant designates his spouse as a
Beneficiary, such beneficiary designation automatically shall become null and
void on the date the Administrator receives notice of the Participant’s divorce
or legal separation.
     Section 6.6. Distribution in Event of Unforeseeable Emergency. If requested
by a Participant while an Outside Director and if the Administrator determines
that an Unforeseeable Emergency has occurred, all or part of the Participant’s
vested Account may be paid out to the Participant in a cash lump sum. The amount
to be distributed to the Participant shall only be such amount as is needed to
alleviate the Participant’s Unforeseeable Emergency, including any Federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution, after taking into account the extent to which the emergency is
or may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent such
liquidation would not itself cause a severe financial hardship), or by cessation
of deferrals under the Plan.
     Section 6.7. Tax Withholding. The Company shall have the right to deduct
from any deferral or payment made hereunder, or from any other amount due a
Participant, the amount of cash and/or Fair Market Value of Shares sufficient to
satisfy the Company’s or Affiliate’s foreign, federal, state or local income tax
withholding obligations with respect to such deferral (or vesting thereof) or
payment. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Participant’s Account balance shall be reduced by the amount needed to pay the
Participant’s portion of such tax.
     Section 6.8. Offset. The Company shall have the right to offset from any
amount payable hereunder any amount that the Participant owes to the Company or
any Affiliate without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).
ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS
     Section 7.1. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with a
dividend award equal to the amount of the cash dividend paid or Fair Market
Value of other property distributed on one Share, multiplied by the number of
Share Units credited to his Share Unit Account on the

8



--------------------------------------------------------------------------------



 



date the dividend is declared. The dividend award shall be converted into
additional Share Units as provided above using the Fair Market Value of a Share
on the date the dividend is paid or distributed. Any other provision of this
Plan to the contrary notwithstanding, if a dividend is paid on Shares in the
form of a right or rights to purchase shares of capital stock of the Company or
any entity acquiring the Company, no additional Share Units shall be credited to
the Participant’s Share Unit Account with respect to such dividend, but each
Share Unit credited to a Participant’s Share Unit Account at the time such
dividend is paid, and each Share Unit thereafter credited to the Participant’s
Share Unit Account at a time when such rights are attached to Shares, shall
thereafter be valued as of any point in time on the basis of the aggregate of
the then Fair Market Value of one Share plus the then Fair Market Value of such
right or rights then attached to one Share.
     Section 7.2. Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure of the Company
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Accounts of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.
     Section 7.3. No Shareholder Rights With Respect to Share Units.
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Accounts. No individual shall have any right to receive a
distribution of Company stock under this Plan. All distributions from the Share
Unit Account are made in cash.
ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE OF CONTROL OF THE COMPANY
     Section 8.1. Acceleration of Payment of Accounts. Notwithstanding any other
provision of this Plan, within 30 days after a Change of Control, each
Participant, including Participants receiving installment payments under the
Plan, shall be entitled to receive a lump sum payment in cash of all amounts
accumulated in such Participant’s Account. Such payment shall be made as soon as
practicable following the Change of Control.
          In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty-day period prior to the date of the Change of
Control of the Company and (b) if the Change of Control of the Company is the
result of a transaction or series of transactions described in Section 8.2(a),
the highest price per Share of the Company paid in such transaction or series of
transactions.
     Section 8.2. Definition of a Change of Control. A Change of Control means
any of the following events, provided that each such event would constitute a
change of control within the meaning of Code Section 409A:

9



--------------------------------------------------------------------------------



 



     (a) The acquisition, other than from the Company, by any individual, entity
or group of beneficial ownership (within the meaning of Rule l3d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:
(1) Fifty percent (50%) of the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or
(2) Thirty-five (35%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),
provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change in Control
of the Company; or
     (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12-month period, provided that any individual becoming a
director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
     (c) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition. For purposes hereof, “a sale or other
disposition of all or substantially all of the assets of the Company” will not
be deemed to have occurred if the sale involves assets having a total gross fair
market value of less than forty percent (40%) of the total gross fair market
value of all assets of the Company immediately prior to the acquisition. For
this purpose, “gross fair market value” means the value of the assets without
regard to any liabilities associated with such assets.

10



--------------------------------------------------------------------------------



 



     For purposes of this Section 8.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
ARTICLE 9.
GENERAL PROVISIONS
     Section 9.1. Administration.
     (a) General. The Committee shall have overall authority with respect to
administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence or not
be composed of members of the Board who qualify as “non-employee directors”,
then the Board shall administer the Plan (with the assistance of the
Administrator) and all references herein to the Committee shall be deemed to
include the Board. The Committee or Administrator may, in its discretion,
delegate any or all of its authority and responsibility; provided that the
Committee shall not delegate authority and responsibility with respect to
non-ministerial functions that relate to the participation by Participants who
are subject to Section 16 of the Exchange Act at the time any such delegated
authority or responsibility is exercised. To the extent of any such delegation,
any references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegatee. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegatee of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegatee’s participation in the Plan shall be made by the
Committee or Administrator, as applicable.
     (b) Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination it deems
necessary for the proper administration of its respective duties under the Plan,
including but not limited to: (1) prescribe rules and regulations for the
administration of the Plan; (2) prescribe forms for use with respect to the
Plan; (3) interpret and apply all of the Plan’s provisions, reconcile
inconsistencies or supply omissions in the Plan’s terms; and (4) make
appropriate determinations, including factual determinations, and calculations.
Any action taken by the Committee shall be controlling over any contrary action
of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent of such delegation,
references to the Committee or Administrator hereunder shall mean such
delegatee.
     (c) Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder.

11



--------------------------------------------------------------------------------



 



     (d) Procedures for Administration. The Committee’s determinations must be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business. The
Administrator’s determinations shall be made in accordance with such procedures
it establishes.
     (e) Indemnification. Service on the Committee or with the Administrator
shall constitute service as a director or officer of the Company so that the
Committee and Administrator members shall be entitled to indemnification,
limitation of liability and reimbursement of expenses with respect to their
Committee or Administrator services to the same extent that they are entitled
under the Company’s By-laws and Wisconsin law for their services as directors or
officers of the Company.
     Section 9.2. Participants Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or a
subsidiary. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered or transferred, except as
permitted under Section 6.5. The rights of a Participant hereunder are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.
     (b) Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Company or any
subsidiary. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant or Beneficiary, or any
other person.
     Section 9.3. Amendment or Termination of the Plan.
     (a) Amendment. The Committee may at any time amend the Plan, including but
not limited to modifying the terms and conditions applicable to (or otherwise
eliminating) Deferrals to be made on or after the amendment date; provided,
however, that no amendment may reduce or eliminate any Account balance accrued
to the date of such amendment (except as such Account balance may be reduced as
a result of investment losses allocable to such Account) without a Participant’s
consent except as otherwise specifically provided herein; and provided further
that the Board must approve any amendment that expands the class of employees
eligible for participation under the Plan, that materially increases the
benefits provided hereunder, or , that is required to be approved by the Board
by any applicable law or the listing requirements of the national securities
exchange upon which the Company’s common stock is then traded. In addition, the
Administrator may at any time amend the Plan to make administrative changes and
changes necessary to comply with applicable law.

12



--------------------------------------------------------------------------------



 



     (b) Termination. The Committee may terminate the Plan in accordance with
the following provisions. Upon termination of the Plan, any deferral elections
then in effect shall be cancelled.
(1) The Committee may terminate the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
accrued under the Plan are distributed to the Participants or Beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in effect, in the later of: (A) the calendar year in which the Plan
termination occurs or (B) the first calendar year in which payment is
administratively practicable.
(2) The Committee may terminate the Plan at any time during the period that
begins thirty (30) days prior and ends twelve (12) months following a Change of
Control, provided that all substantially similar arrangements (within the
meaning of Code Section 409A) sponsored by the Company are terminated, so that
all participants under similar arrangements are required to receive all amounts
of compensation deferred under the terminated arrangements within twelve
(12) months of the date of termination of the arrangements.
(3) The Committee may terminate the Plan at any other time. In such event, the
balance of all Accounts will be distributed to all Participants or
Beneficiaries, as applicable, in a single sum payment mo earlier than twelve
(12) months (and no later than twenty-four (24) months) after the date of
termination, regardless of any distribution election then in effect. This
provision shall not be effective unless all other plans required to be
aggregated with this Plan under Code Section 409A are also terminated.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within five (5) years following the date of the Plan’s termination,
unless any individual who was a Participant under this Plan is excluded from
participating thereunder for such five (5) year period.
     Section 9.4. Restrictions to Comply with Applicable Law. All transactions
under the Plan are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act. The Committee and the Administrator shall
administer the Plan so that transactions under the Plan will be exempt from or
comply with Section 16 of the Exchange Act, and shall have the

13



--------------------------------------------------------------------------------



 



right to restrict or rescind any transaction, or impose other rules and
requirements, to the extent it deems necessary or desirable for such exemption
or compliance to be met.
     Section 9.5. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company.
     Section 9.6. Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators and legal
representatives.
     Section 9.7. Governing Law; Limitation on Actions; Dispute Resolution.
     (a) Governing Law. This Plan and the rights and obligations hereunder shall
be governed by and construed in accordance with the internal laws of the State
of Wisconsin (excluding any choice of law rules that may direct the application
of the laws of another jurisdiction).
     (b) Arbitration.
(1) Application. If a Participant or Beneficiary brings a claim that relates to
benefits under this Plan, regardless of the basis of the claim, such claim shall
be settled by final binding arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
(2) Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitations provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
(3) Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s personnel policies.
If

14



--------------------------------------------------------------------------------



 



the claimant has not initiated the complaint resolution procedure before
initiating arbitration on a complaint, the initiation of the arbitration shall
be deemed to begin the complaint resolution procedure. No arbitration hearing
shall be held on a complaint until any applicable Company complaint resolution
procedure has been completed.
(4) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
(5) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company shall
be responsible for its own costs, the AAA filing fee and all other fees, costs
and expenses of the arbitrator and AAA for administering the arbitration. The
claimant shall be responsible for his attorney’s or representative’s fees, if
any. However, if any party prevails on a statutory claim which allows the
prevailing party costs and/or attorneys’ fees, the arbitrator may award costs
and reasonable attorneys’ fees as provided by such statute.
(6) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
(7) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.

15



--------------------------------------------------------------------------------



 



ADDENDUM
SPECIAL TRANSITION RULES
Pursuant to the provisions of Notice 2005-1:

1.   The Company provided each Participant with an opportunity to file a new
deferral election by March 15, 2005, with respect to any director fees that had
not yet been paid as of the date the election was filed.

2.   The Company provided each Participant with an opportunity to file a new
distribution election during calendar year 2005, with respect to his Account.
The new distribution election allowed the Participant to select a lump sum or up
to ten (10) annual installments for his Account. The distribution election
received by the Administrator as of December 31, 2005 is irrevocable.

16